Exhibit 10.4

 

EMPLOYEE MATTERS AGREEMENT

 

by and between

 

THERAVANCE, INC.

 

and

 

THERAVANCE BIOPHARMA, INC.

 

Dated as of June 1, 2014

 

--------------------------------------------------------------------------------


 

EMPLOYEE MATTERS AGREEMENT

 

This EMPLOYEE MATTERS AGREEMENT (this “Agreement”), dated as of June 1, 2014, is
entered into by and between Theravance, Inc., a Delaware corporation
(“ParentCo”), and Theravance Biopharma, Inc., a Cayman Islands corporation
(“SpinCo”) (each a “Party” and collectively, the “Parties”).

 

RECITALS:

 

WHEREAS, ParentCo currently conducts a number of businesses, including (i) the
ParentCo Business and (ii) the SpinCo Business;

 

WHEREAS, the Board of Directors of ParentCo has determined that it is
appropriate, desirable and in the best interests of ParentCo and its
stockholders to separate its two businesses, the ParentCo Business and the
SpinCo Business, into ParentCo and SpinCo respectively, two publicly traded
companies, by means of the transfer/assumption of certain assets and liabilities
from ParentCo to SpinCo (the “Separation”);

 

WHEREAS, to effect the Separation, the Parties entered into that certain
Separation and Distribution Agreement, dated as of the date hereof (as amended
or otherwise modified from time to time, the “Separation Agreement”); and

 

WHEREAS, in connection with the Separation, ParentCo and SpinCo desire to enter
into this Agreement for the purpose of allocating assets, liabilities and
responsibilities with respect to certain employee compensation and benefit plans
and programs between them.

 

NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
and covenants hereinafter set forth, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties,
intending to be legally bound, agree as follows:

 

ARTICLE I

 

DEFINITIONS AND INTERPRETATION

 

1.1                               Definitions.  The following terms shall have
the following meanings:

 

“401(k) Plan” shall mean the 401(k) Plan described in Section 2.1(a) of this
Agreement.

 

“Affiliate” shall mean the definition as set forth in the Separation Agreement.

 

“Benefit Plan” shall mean, with respect to an entity, each plan, program,
arrangement, agreement or commitment that is an employment, change in
control/severance, consulting, non-competition or deferred compensation
agreement, or an executive compensation, incentive bonus or other bonus,
employee pension, profit-sharing, savings, retirement, supplemental retirement,
stock option, stock purchase, stock appreciation rights, restricted stock, other
equity-based compensation, severance pay, salary continuation, life, health,
hospitalization, sick leave, vacation pay, disability or accident insurance
plan, corporate-owned or key-man life insurance or

 

--------------------------------------------------------------------------------


 

other employee benefit plan, program, arrangement, agreement or commitment,
including any “employee benefit plan” (as defined in Section 3(3) of ERISA),
sponsored or maintained by such entity (or to which such entity contributes or
is required to contribute).

 

“COBRA” shall mean the continuation coverage requirements for “group health
plans” under (i) Title X of the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended, and as codified in Section 4980B of the Code and Sections
601 through 608 of ERISA, together with all regulations and proposed regulations
promulgated thereunder and (ii) any analogous provision of state law (including,
without limitation, Cal-COBRA).

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, including any
successor statute, regulation and guidance thereto.

 

“Collaboration Agreement” shall mean the definition as set forth in the
Separation Agreement.

 

“Distribution” shall mean the definition as set forth in the Separation
Agreement.

 

“Distribution Date” shall mean the definition as set forth in the Separation
Agreement.

 

“Dual Employee” shall mean a person listed on Attachment 1 hereto.  For purposes
of Sections 2.1(a), 2.1(b) and 7.2 hereof, a Dual Employee shall be considered
both a ParentCo Employee and a SpinCo Employee.  In the event a Dual Employee
terminates employment with either SpinCo (or a SpinCo Parent, a SpinCo
Subsidiary or a SpinCo Affiliate) or ParentCo (or a ParentCo Subsidiary or a
ParentCo Affiliate) after the Distribution Date but remains employed by the
other, such Dual Employee shall thereafter be considered either a ParentCo
Employee or a SpinCo Employee, as applicable.

 

“Effective Time” shall mean the definition as set forth in the Separation
Agreement.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“ERISA Affiliate” shall mean with respect to any Person, each business or entity
which is a member of a “controlled group of corporations,” under “common
control” or a member of an “affiliated service group” with such Person within
the meaning of Sections 414(b), (c) or (m) of the Code, or required to be
aggregated with such Person under Section 414(o) of the Code, or under “common
control” with such Person within the meaning of Section 4001(a)(14) of ERISA.

 

“Exchange Act” shall mean the definition as set forth in the Separation
Agreement.

 

“Excluded Liabilities” shall mean the definition as set forth in the Separation
Agreement.

 

“Former ParentCo Employee” shall mean, as of the Effective Time, any individual
who, on or before the Distribution Date, ceased being employed, directly or
indirectly, with ParentCo or its predecessors or any member of the ParentCo
Group and whose principal services to the ParentCo Group related to the ParentCo
Business.

 

3

--------------------------------------------------------------------------------


 

“Former SpinCo Employee” shall mean, as of the Effective Time, any individual
who, on or before the Distribution Date, ceased being employed, directly or
indirectly, with ParentCo or its predecessors or any member of the ParentCo
Group and is not listed on Attachment 1.62 to the Separation Agreement, other
than any Former ParentCo Employee.

 

“Governmental Entity” shall mean the definition as set forth in the Separation
Agreement.

 

“HIPAA” shall mean the Health Insurance Portability and Accountability Act of
1996, as amended.

 

“Law” shall mean the definition as set forth in the Separation Agreement.

 

“Liabilities” shall mean the definition as set forth in the Separation
Agreement.

 

“Participating Company” shall mean ParentCo or any Person (other than an
individual) participating in a ParentCo Benefit Plan.

 

“ParentCo Benefit Plan” shall mean any Benefit Plan sponsored, maintained or
contributed to by any member of the ParentCo Group or any ERISA Affiliate
thereof other than SpinCo or any member of the SpinCo Group.

 

“ParentCo Business” shall mean the definition as set forth in the Separation
Agreement.

 

“ParentCo Common Stock” shall mean the definition as set forth in the Separation
Agreement.

 

“ParentCo Employee” shall mean the definition as set forth in the Separation
Agreement.

 

“ParentCo Equity Plans” shall mean, collectively, (i) the Theravance, Inc. 1997
Stock Plan, (ii) the Theravance, Inc. Long-Term Stock Option Plan, (iii) the
Theravance, Inc. 2004 Equity Incentive Plan, (iv) the Theravance, Inc. 2008 New
Employee Equity Incentive Plan, and (v) the Theravance, Inc. 2012 Equity
Incentive Plan.

 

“ParentCo Group” shall mean ParentCo and each Person, other than any member of
the SpinCo Group, that is an Affiliate of ParentCo immediately after the
Distribution Date or that becomes an Affiliate of ParentCo after the
Distribution Date.

 

“ParentCo Option” shall mean an option to purchase shares of ParentCo Common
Stock granted pursuant to one of the ParentCo Equity Plans.

 

“ParentCo Participant” shall mean any individual who, immediately following the
Effective Time, is a ParentCo Employee, a Former ParentCo Employee or a
beneficiary, dependent or alternate payee of any of the foregoing.  If a Dual
Employee is (or later becomes) employed for at least 30 hours per week by
ParentCo, a ParentCo Subsidiary or a ParentCo Affiliate, such Dual Employee
shall be considered a ParentCo Participant for purposes of this Agreement.  If a
Dual Employee is (or later becomes) employed for less than 30 hours per week by
ParentCo, a ParentCo Subsidiary or a ParentCo Affiliate, such Dual Employee
shall not be

 

4

--------------------------------------------------------------------------------


 

considered a ParentCo Participant for purposes of this Agreement, but shall
instead be considered a SpinCo Participant.

 

“ParentCo Ratio” shall mean (a) the sum of (i) the SpinCo Stock Price divided by
three and one-half (3.5) and (ii) the ParentCo Stock Price, then divided by
(b) the ParentCo Stock Price.

 

“ParentCo RSA” shall mean a share of ParentCo Common Stock granted pursuant to
one of the ParentCo Equity Plans that is subject to a vesting requirement that
has not been satisfied as of the Distribution Date.

 

“ParentCo RSU Award” shall mean an award of restricted stock units granted
pursuant to one of the ParentCo Equity Plans, with each unit representing an
unfunded and unsecured promise by ParentCo to issue a share of ParentCo Common
Stock after the Distribution Date.

 

“ParentCo Stock Price” shall mean the Volume-Weighted Average Price of one share
of ParentCo Common Stock for the first three (3) trading days following the
Distribution Date.

 

“ParentCo TFIO RSA” shall mean a ParentCo RSA granted on February 11, 2011 that
is subject to both performance-based vesting conditions and service-based
vesting conditions.

 

“ParentCo Welfare Plans” shall mean, collectively, the health and welfare
benefit plans maintained by a member of the ParentCo Group.

 

“Person” shall mean any natural person, firm, individual, corporation, business
trust, joint venture, association, company, limited liability company,
partnership, or other organization or entity, whether incorporated or
unincorporated, or any governmental entity.

 

“Post-Distribution ParentCo Option” shall mean the definition set forth in
Section 5.1(a) of this Agreement.

 

“Post-Distribution ParentCo RSAs” shall mean the definition set forth in
Section 5.3(a) of this Agreement.

 

“Post-Distribution ParentCo RSU Award” shall mean the definition set forth in
Section 5.2(a) of this Agreement.

 

“SpinCo Affiliate” shall mean any entity other than a SpinCo Subsidiary, if
SpinCo and/or one or more SpinCo Subsidiaries own not less than 50% of such
entity.

 

“SpinCo Benefit Plan” shall mean any Benefit Plan sponsored, maintained or
contributed to by any member of the SpinCo Group or any ERISA Affiliate thereof
immediately following the Effective Time, including the 401(k) Plan and the
SpinCo Welfare Plans.

 

“SpinCo Business” shall mean the definition as set forth in the Separation
Agreement.

 

“SpinCo Common Share” shall mean the definition as set forth in the Separation
Agreement.

 

5

--------------------------------------------------------------------------------


 

“SpinCo Employee” shall mean a person listed on Attachment 1.62 to the
Separation Agreement.

 

“SpinCo Group” shall mean SpinCo and each Person that is an Affiliate of SpinCo
immediately after the Distribution Date or that becomes an Affiliate of SpinCo
after the Distribution Date.

 

“SpinCo Liabilities” shall mean the definition as set forth in the Separation
Agreement.

 

“SpinCo Non-Employee Director” shall mean all individuals listed on Attachment
2.

 

“SpinCo Parent” shall mean any corporation (other than SpinCo) in an unbroken
chain of corporations ending with SpinCo, if each of the corporations other than
SpinCo owns shares possessing 50% or more of the total combined voting power of
all classes of shares in one of the other corporations in such chain.  A
corporation that attains the status of a SpinCo Parent on a date after this
Agreement is entered into shall be considered a SpinCo Parent commencing as of
such date.  For sake of clarity, ParentCo shall not be considered a SpinCo
Parent.

 

“SpinCo Participant” shall mean any individual who, immediately following the
Effective Time, is a SpinCo Employee, a Former SpinCo Employee or a beneficiary,
dependent or alternate payee of any of the foregoing.  If a Dual Employee is (or
later becomes) employed for at least 30 hours per week by SpinCo, a SpinCo
Parent, a SpinCo Subsidiary or a SpinCo Affiliate, such Dual Employee shall be
considered a SpinCo Participant for purposes of this Agreement.  If a Dual
Employee is (or later becomes) employed for less than 30 hours per week by
SpinCo, a SpinCo Parent, a SpinCo Subsidiary or a SpinCo Affiliate, such Dual
Employee shall not be considered a SpinCo Participant for purposes of this
Agreement, but shall instead be considered a ParentCo Participant.

 

“SpinCo RSA” shall mean a SpinCo Common Share issued to the holder of a ParentCo
RSA in the Distribution that is subject to a vesting requirement that has not
been satisfied as of the Distribution Date.

 

“SpinCo Stock Price” shall mean the Volume-Weighted Average Price of one SpinCo
Common Share for the first three (3) trading days following the Distribution
Date.

 

“SpinCo Subsidiary” shall mean any corporation (other than SpinCo) in an
unbroken chain of corporations beginning with SpinCo, if each of the
corporations other than the last corporation in the unbroken chain owns shares
possessing 50% or more of the total combined voting power of all classes of
shares in one of the other corporations in such chain.  A corporation that
attains the status of a SpinCo Subsidiary on a date after this Agreement is
entered into shall be considered a SpinCo Subsidiary commencing as of such date.

 

“SpinCo Welfare Plans” shall mean health and welfare plans maintained by a
member of the SpinCo Group.

 

“Strategic Alliance Agreement” shall mean the definition as set forth in the
Separation Agreement.

 

6

--------------------------------------------------------------------------------


 

“Subsidiary” shall mean the definition as set forth in the Separation Agreement.

 

“TFIO Cash Award” shall mean a cash award granted by ParentCo pursuant to the
Theravance, Inc. 2004 Equity Incentive Plan on March 31, 2011 that is subject to
both performance-based vesting conditions and service-based vesting conditions,
and which have not been fully satisfied as of the Distribution Date.

 

“TFIO Recipient” shall mean the holder of a ParentCo TFIO RSA.

 

“Third Party” shall mean the definition as set forth in the Separation
Agreement.

 

1.2                               References; Interpretation.  References in
this Agreement to any gender include references to all genders, and references
to the singular include references to the plural and vice versa.  Unless the
context otherwise requires, the words “include”, “includes” and “including” when
used in this Agreement shall be deemed to be followed by the phrase “without
limitation”.  Unless the context otherwise requires, references in this
Agreement to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement.  Unless the context otherwise requires, the words “hereof”, “hereby”,
“herein” and “herewith” and words of similar import when used in this Agreement
refer to this Agreement in its entirety and not to any particular Article,
Section or provision of this Agreement.  The word “or” shall not be exclusive.

 

ARTICLE II

 

GENERAL PRINCIPLES

 

2.1                               Assumption and Retention of Liabilities;
Related Assets.

 

(a)                                 As of the date hereof and with effect at the
Effective Time, except as otherwise expressly provided in this Agreement,
ParentCo shall, or shall cause one or more members of the ParentCo Group to,
assume or retain, as applicable, and pay, perform, fulfill and discharge, in due
course in full (i) all Liabilities under all ParentCo Benefit Plans (except with
regard to the Theravance, Inc. 401(k) Plan (the “401(k) Plan”), as discussed
below), (ii) all Liabilities (excluding Liabilities incurred under a Benefit
Plan except as otherwise provided in this Agreement) with respect to the
employment, service, termination of employment or termination of service of all
ParentCo Employees, Former ParentCo Employees and their dependents and
beneficiaries (and any alternate payees in respect thereof) and other service
providers (including any individual who is, or was, an independent contractor,
temporary employee, temporary service worker, consultant, freelancer, agency
employee, leased employee, on-call worker, incidental worker, or non-payroll
worker or in any other employment, non-employment, or retainer arrangement, or
relationship with any member of the ParentCo Group), in each case to the extent
arising in connection with or as a result of employment with or the performance
of services for any member of the ParentCo Group, and (iii) any other
Liabilities or obligations expressly assigned to ParentCo or any of its
Affiliates (other than any member of the SpinCo Group) under this Agreement. 
For purposes of clarification, the Liabilities assumed or retained by the
ParentCo Group as provided for in this Section (a) or elsewhere in this
Agreement are intended to be Excluded Liabilities.  Notwithstanding the
foregoing, sponsorship

 

7

--------------------------------------------------------------------------------


 

and associated Liabilities of the 401(k) Plan shall transfer to SpinCo; however,
ParentCo will remain a participating employer of the 401(k) Plan for the benefit
of its employees, and as such will retain any Liabilities associated with such
status.

 

(b)                                 As of the date hereof and with effect at the
Effective Time, except as otherwise expressly provided in this Agreement, SpinCo
shall, or shall cause one or more members of the SpinCo Group to, assume or
retain, as applicable, and pay, perform, fulfill and discharge, in due course in
full (i) all Liabilities under all SpinCo Benefit Plans, (ii) all Liabilities
(excluding Liabilities incurred under a Benefit Plan except as otherwise
provided in this Agreement) with respect to the employment, service, termination
of employment or termination of service of all SpinCo Employees, Former SpinCo
Employees and their dependents and beneficiaries (and any alternate payees in
respect thereof) and other service providers (including any individual who is,
or was, an independent contractor, temporary employee, temporary service worker,
consultant, freelancer, agency employee, leased employee, on-call worker,
incidental worker, or non-payroll worker or in any other employment,
non-employment, or retainer arrangement, or relationship with any member of the
ParentCo Group or SpinCo Group), in each case to the extent arising in
connection with or as a result of employment with or the performance of services
for any member of the SpinCo Group, or in the case of Former SpinCo Employees,
the ParentCo Group, and (iii) any other Liabilities or obligations expressly
assigned to SpinCo or any of its Affiliates (other than any member of the
ParentCo Group), under this Agreement.  For purposes of clarification, the
Liabilities assumed or retained by the SpinCo Group as provided for in this
Section 2.1(b) or elsewhere in this Agreement are intended to be SpinCo
Liabilities as such term is defined in the Separation Agreement.

 

(c)                                  From time to time after the Distribution
Date, the Parties shall promptly reimburse one another, upon written request of
the Party requesting reimbursement and the presentation by such Party of such
substantiating documentation as the other Party shall reasonably request, for
the reasonable cost of any obligations or Liabilities satisfied or assumed by
the Party requesting reimbursement or its Affiliates that are, or that have been
made pursuant to this Agreement, the responsibility of the other Party or any of
its Affiliates.  Any such request for reimbursement must be made not later than
the first anniversary of the Distribution Date.

 

(d)                                 ParentCo shall retain responsibility for all
employee-related regulatory filings for reporting periods through the
Distribution Date except for Equal Employment Opportunity Commission EEO-1
reports and affirmative action program (AAP) reports and responses to Office of
Federal Contract Compliance Programs (OFCCP) submissions or other Governmental
Entity inquiries, for which ParentCo will provide data and information (to the
extent permitted by applicable Laws and consistent with Section 9.1) to SpinCo,
who will be responsible for making such filings in respect of SpinCo Employees
and Dual Employees (as relates to such Dual Employee’s employment with SpinCo, a
SpinCo Parent, a SpinCo Subsidiary or a SpinCo Affiliate).

 

2.2                               Service Recognition.  SpinCo shall give each
SpinCo Participant full credit for purposes of eligibility, vesting,
determination of level of benefits, and, to the extent applicable, benefit
accruals under any SpinCo Benefit Plan, respectively, for such SpinCo
Participant’s service with any member of the ParentCo Group through the
Distribution Date to the same extent such service was recognized by the
applicable ParentCo Benefit Plans as of the Distribution

 

8

--------------------------------------------------------------------------------


 

Date; provided, that, such service shall not be recognized to the extent that
such recognition would result in the duplication of benefits.

 

ARTICLE III

 

QUALIFIED DEFINED CONTRIBUTION PLAN

 

3.1                               401(k) Plan.

 

(a)                                 Sponsorship of the 401(k) Plan.  Effective
as of the date of Separation, SpinCo shall become the sponsor of the
401(k) Plan.  As a part of the transfer of sponsorship from ParentCo to SpinCo,
SpinCo shall permit ParentCo to be an adopting employer of the 401(k) Plan. 
SpinCo shall be responsible for taking all necessary, reasonable and appropriate
action to maintain and administer the 401(k) Plan so that it is qualified under
Section 401(a) of the Code and that the related trust thereunder is exempt from
Federal income tax under Section 501(a) of the Code.  SpinCo (acting directly or
through its Affiliates) shall be responsible for any and all Liabilities and
other obligations with respect to the 401(k) Plan other than Liabilities and
other obligations attributable to ParentCo as an adopting employer of the
401(k) Plan, for which ParentCo will retain responsibility.

 

(b)                                 Continuation of Elections. As of the day
after the Distribution Date, the ParentCo Participants and SpinCo Participants
shall continue to participate in the 401(k) Plan, and SpinCo (acting directly or
through its Affiliates) shall cause the 401(k) Plan to recognize and maintain
all 401(k) Plan elections made by ParentCo Participants and SpinCo Participants,
including, but not limited to, deferral, investment, and payment form elections,
dividend elections, beneficiary designations, and the rights of alternate payees
under qualified domestic relations orders with respect to ParentCo Participants
and SpinCo Participants, to the extent such election or designation is available
under the 401(k) Plan.

 

(c)                                  Contributions.  All contributions payable
to the 401(k) Plan with respect to employee deferrals and contributions,
matching contributions and other contributions for ParentCo and SpinCo,
determined in accordance with the terms and provisions of the 401(k) Plan, ERISA
and the Code, shall be paid by ParentCo or SpinCo respectively to the
401(k) Plan on behalf of each company’s participating employees commencing
following the date of transfer of the sponsorship of the 401(k) Plan described
in subsection (a), above.

 

ARTICLE IV

 

HEALTH AND WELFARE PLANS

 

4.1                               Health and Welfare Plans Maintained By
ParentCo through the Distribution Date.

 

(a)                                 Establishment of Welfare Plans.  ParentCo or
one or more of its Affiliates shall maintain the ParentCo Welfare Plans for the
benefit of eligible ParentCo Participants and SpinCo Participants.  Effective as
of the Distribution Date, all of the ParentCo Welfare Plans (other than those
ParentCo Welfare Plans listed on Attachment 3) shall be transferred to SpinCo
(or a SpinCo Affiliate) solely for the benefit of SpinCo Participants and become
SpinCo Welfare Plans; provided, however, that for a period of time mutually
agreed upon by SpinCo and

 

9

--------------------------------------------------------------------------------


 

ParentCo, certain ParentCo Employees will be eligible for the following fully
insured SpinCo Welfare Plans: (i) vision (VSP), (ii) life and accidental death
and dismemberment insurance (Lincoln), (iii) dental (Delta Dental) and
(iv) employee assistance plan (EAP).  Other than the four plans listed in the
immediately preceding sentence, ParentCo shall maintain its own ParentCo Welfare
Benefit Plans solely for the benefit of ParentCo Participants.  Notwithstanding
the foregoing, ParentCo Employees who were covered under the major medical plan
as of the Distribution Date will continue such coverage until the first day of
the month after the Distribution Date.

 

(b)                                 Terms of Participation in SpinCo Welfare
Plans. SpinCo (acting directly or through its Affiliates) shall use reasonable
best efforts to cause all SpinCo Welfare Plans, respectively, to continue to
operate in a similar manner as when such plans were maintained by ParentCo, such
as (i) waiving all limitations as to preexisting conditions, exclusions, and
service conditions with respect to participation and coverage requirements
applicable to SpinCo Participants, respectively, other than limitations that
were in effect with respect to SpinCo Participants as of the Distribution Date,
(ii) waiving any waiting period limitation or evidence of insurability
requirement that would otherwise be applicable to a SpinCo Participant,
respectively, following the Distribution Date to the extent such SpinCo
Participant had satisfied any similar limitation when such plans were maintained
by ParentCo and (iii) credit SpinCo Participants (and their dependents) for any
deductibles and out-of-pocket expenses paid under such plans when such plans
were maintained by ParentCo.

 

(c)                                  Employees on Leave.  Notwithstanding any
other provision of this Agreement to the contrary, SpinCo shall assume Liability
for payment of any salary continuation, short term disability or health and
welfare coverage with respect to SpinCo Employees and ParentCo shall have no
further responsibility for such disabled SpinCo Employees or SpinCo Employees on
approved leave after the Distribution Date.

 

(d)                                 COBRA and HIPAA.  Effective as of the
Effective Time, ParentCo shall retain responsibility for compliance with the
health care continuation coverage requirements of COBRA with respect to SpinCo
Participants who, as of the Distribution Date, were covered under a ParentCo
Welfare Plan and had a qualifying event within the meaning of Code
§4980B(f)(3) before the Effective Time.  The Parties hereto agree that neither
the Distribution nor any transfers of employment that occur as of the
Distribution Date shall constitute a COBRA qualifying event for purposes of
COBRA; provided, that, in all events, SpinCo (acting directly or through its
Affiliates) shall assume, or shall have caused the SpinCo Welfare Plans to
assume, responsibility for compliance with the health care continuation coverage
requirements of COBRA with respect to those individuals whose employment is
transferred directly from the ParentCo Group to the SpinCo Group, as of the
Effective Time, to the extent such individual was, as of such transfer of
employment, covered under a ParentCo Welfare Plan or becomes covered under a
SpinCo Welfare Plan.

 

(e)                                  Liabilities.

 

(i)                                     Insured Benefits.  With respect to
employee welfare and fringe benefits that are provided through the purchase of
insurance (including, without limitation, health, disability and workers’
compensation benefits), ParentCo shall timely pay all premiums

 

10

--------------------------------------------------------------------------------


 

in respect of coverage of SpinCo Participants in respect of the period through
the Distribution Date and shall retain all claims incurred by the SpinCo
Participants through the Distribution Date, and SpinCo shall cause ParentCo not
to have any liability in respect of any and all claims of SpinCo Participants
that are incurred under the SpinCo Welfare Plans.

 

(ii)                                  Incurred Claim Definition.  For purposes
of this Section 4.1(e), a claim or Liability is deemed to be incurred (A) with
respect to medical, dental, vision and/or prescription drug benefits, upon the
rendering of health services giving rise to such claim or Liability; (B) with
respect to life insurance, accidental death and dismemberment and business
travel accident insurance, upon the occurrence of the event giving rise to such
claim or Liability; and (C) with respect to disability benefits, upon the date
of an individual’s disability, as determined by the disability benefit insurance
carrier or claim administrator, giving rise to such claim or Liability.

 

4.2                               Time-Off Benefits.  SpinCo shall credit each
SpinCo Participant with the amount of accrued but unused paid time-off benefits
as such SpinCo Participant had with the ParentCo Group as of the Distribution
Date.  Notwithstanding the above, SpinCo shall not be required to credit any
SpinCo Participant with any accrual to the extent that a benefit attributable to
such accrual is provided or continues to be provided by the ParentCo Group.

 

ARTICLE V

 

EQUITY AWARDS

 

5.1                               Treatment of Outstanding ParentCo Options.

 

(a)                                 Each ParentCo Option that is outstanding on
the Distribution Date shall, as of the Distribution Date, be adjusted in the
following manner (as adjusted, a “Post-Distribution ParentCo Option”):

 

(i)                                     The number of shares subject to the
Post-Distribution ParentCo Option shall be equal to the product of (1) the
number of shares subject to the ParentCo Option immediately prior to the
Distribution multiplied by (2) the ParentCo Ratio, rounded down to the nearest
whole share.  The per share exercise price of the Post-Distribution ParentCo
Option shall be equal to the product of (1) the per share exercise price of the
ParentCo Option immediately prior to the Distribution divided by (2) the
ParentCo Ratio, rounded up to the nearest whole cent.

 

(ii)                                  Prior to the Distribution Date, ParentCo
shall take all actions necessary to provide that, effective as of the
Distribution Date, for purposes of Post-Distribution ParentCo Options held by a
SpinCo Non-Employee Director that are vested as of the Distribution Date,
continuous service as a non-employee director of SpinCo following the
Distribution Date shall be deemed continuous service with ParentCo.

 

(iii)                               Prior to the Distribution Date, ParentCo
shall take all actions necessary to provide that, effective as of the
Distribution Date, for purposes of Post-Distribution ParentCo Options (including
vesting, exercisability and expiration of such options), other than any ParentCo
Options that were incentive stock options immediately prior to the Distribution
Date, a SpinCo Employee’s continuous service with SpinCo, a SpinCo Parent, a
SpinCo

 

11

--------------------------------------------------------------------------------


 

Subsidiary or a SpinCo Affiliate (including (A) any ParentCo Employee who
becomes an employee or consultant of SpinCo, a SpinCo Parent, a SpinCo
Subsidiary or a SpinCo Affiliate after the Distribution Date and (B) any Dual
Employee who becomes solely an employee or consultant of SpinCo, a SpinCo
Parent, a SpinCo Subsidiary or a SpinCo Affiliate after the Distribution Date)
following the Distribution Date shall be deemed continuous service with
ParentCo.

 

(iv)                              ParentCo shall honor the terms of any written
agreement entered into on or before the Distribution Date with any SpinCo
Employee insofar as such written agreement provides for accelerated vesting of
any ParentCo Option.

 

(v)                                 Except as otherwise provided herein, the
Post-Distribution ParentCo Options shall remain subject to the terms and
conditions of the underlying ParentCo Options as in effect immediately prior to
the Distribution Date (taking into account changes in the identity of the
employer).

 

(b)                                 Upon the exercise of a Post-Distribution
ParentCo Option, regardless of the holder thereof, the exercise price shall be
paid to (or otherwise satisfied to the satisfaction of) ParentCo in accordance
with the terms of the Post-Distribution ParentCo Option, and ParentCo shall be
solely responsible for the issuance of ParentCo Common Stock, for ensuring the
collection of the employee portion of all applicable withholding tax on behalf
of the employing entity of such holder and for ensuring the remittance of such
withholding taxes to the employing entity of such holder, provided, however,
that ParentCo is solely responsible for ensuring the collection of the employee
portion of all applicable withholding tax related to Post-Distribution ParentCo
Options that vested prior to the Distribution Date and for remitting such
amounts directly to the applicable taxing authority.

 

(c)                                  The adjustments made pursuant to this
Section 5.1 are intended to be consistent with the provisions of Section 409A of
the Code and, to the extent applicable, Section 424 of the Code, and shall be
construed accordingly.

 

5.2                               Treatment of Outstanding ParentCo RSU Awards.

 

(a)                                 Each ParentCo RSU Award that is outstanding
on the Distribution Date shall, as of the Distribution Date, be adjusted in the
following manner (as adjusted, a “Post-Distribution ParentCo RSU Award”):

 

(i)                                     The number of restricted stock units
subject to the Post-Distribution ParentCo RSU Award shall be equal to the
product of (1) the number of restricted stock units subject to the ParentCo RSU
Award immediately prior to the Distribution multiplied by (2) the ParentCo
Ratio, rounded down to the nearest whole unit.

 

(ii)                                  Prior to the Distribution Date, ParentCo
shall take all actions necessary to provide that, effective as of the
Distribution Date, for purposes of Post-Distribution ParentCo RSU Awards
(including vesting and forfeiture of such awards), a SpinCo Employee’s 
continuous service with SpinCo, a SpinCo Parent, a SpinCo Subsidiary or a SpinCo
Affiliate (including (A) any ParentCo Employee who becomes an employee or
consultant of SpinCo, a SpinCo Parent, a SpinCo Subsidiary or a SpinCo Affiliate
after the Distribution Date and (B) any

 

12

--------------------------------------------------------------------------------


 

Dual Employee who becomes solely an employee or consultant of SpinCo, a SpinCo
Parent, a SpinCo Subsidiary or a SpinCo Affiliate after the Distribution Date)
following the Distribution Date shall be deemed continuous service with
ParentCo.

 

(iii)                               ParentCo shall honor the terms of any
written agreement entered into on or before the Distribution Date with any
SpinCo Employee insofar as such written agreement provides for accelerated
vesting of any ParentCo RSU Award.

 

(iv)                              Except as otherwise provided herein, the
Post-Distribution ParentCo RSU Awards shall remain subject to the terms and
conditions of the underlying ParentCo RSU Awards as in effect immediately prior
to the Distribution Date (taking into account changes in the identity of the
employer).

 

(b)                                 ParentCo shall be solely responsible for the
settlement of Post-Distribution ParentCo RSU Awards in shares of ParentCo Common
Stock, regardless of the holder thereof, and for ensuring the collection of the
employee portion of all applicable withholding tax on behalf of the employing
entity of such holder and for ensuring the remittance of such withholding taxes
to the employing entity of such holder.

 

5.3                               Treatment of Outstanding ParentCo RSAs.

 

(a)                                 ParentCo RSAs that are outstanding on the
Distribution Date shall, as of the Distribution Date, be adjusted in the
following manner (as adjusted, “Post-Distribution ParentCo RSAs”):

 

(i)                                     Each holder of an award of ParentCo RSAs
that is outstanding on the Record Date shall receive as part of the Distribution
SpinCo RSAs in respect of such ParentCo RSAs, in such number as such holder
would have received in respect of such shares had such ParentCo RSAs been vested
ParentCo shares on the Record Date, rounded down to the nearest whole share. 
Except with respect to SpinCo RSAs that are held by a Dual Employee following
the Distribution Date and relate to ParentCo TFIO RSAs, such SpinCo RSAs shall
be subject to the same terms and conditions (including vesting and forfeiture)
as apply to the applicable ParentCo RSAs in respect of which such SpinCo RSAs
were distributed.  In all cases, the number of underlying ParentCo RSAs shall
remain the same and will not be increased or decreased in connection with the
Distribution.

 

(ii)                                  Prior to the Distribution Date, ParentCo
shall take all actions necessary to provide that, effective as of the
Distribution Date, for purposes of Post-Distribution ParentCo RSAs and the
related SpinCo RSAs (including vesting and forfeiture of such awards), a SpinCo
Employee’s continuous service as an employee (or if the applicable award
agreement so provides, as a consultant) with SpinCo, a SpinCo Parent, a SpinCo
Subsidiary or a SpinCo Affiliate (including (A) any ParentCo Employee who
becomes an employee or consultant of SpinCo, a SpinCo Parent, a SpinCo
Subsidiary or a SpinCo Affiliate after the Distribution Date and (B) any Dual
Employee who becomes solely an employee or consultant of SpinCo, a SpinCo
Parent, a SpinCo Subsidiary or a SpinCo Affiliate after the Distribution Date)
following the Distribution Date shall be deemed continuous service with
ParentCo.

 

13

--------------------------------------------------------------------------------


 

(iii)                               Each of the parties shall honor the terms of
any written agreement entered into on or before the Distribution Date with any
employee of another Party insofar as such written agreement provides for
accelerated vesting of any ParentCo RSA or SpinCo RSA.

 

(iv)                              Except as otherwise provided herein, the
Post-Distribution ParentCo RSAs and the related SpinCo RSAs shall remain subject
to the terms and conditions of the underlying ParentCo RSAs as in effect
immediately prior to the Distribution Date (taking into account changes in the
identity of the employer).

 

(b)                                 In addition to the adjustments described in
Section 5.3(a) above, ParentCo and SpinCo shall honor the terms of any written
agreement entered into on or before the Distribution Date between ParentCo
and/or SpinCo and a TFIO Recipient with respect to the vesting of such TFIO
Recipient’s ParentCo TFIO RSAs and the related SpinCo RSAs.  ParentCo hereby
agrees that SpinCo may establish new vesting conditions applicable to any
ParentCo TFIO RSAs held by SpinCo Employees (including (A) any ParentCo Employee
who becomes an employee of SpinCo, a SpinCo Parent, a SpinCo Subsidiary or a
SpinCo Affiliate after the Distribution Date and (B) any Dual Employee who
becomes solely an employee of SpinCo, a SpinCo Parent, a SpinCo Subsidiary or a
SpinCo Affiliate after the Distribution Date) that are not vested or subject to
solely service-based vesting conditions as of the Distribution Date (or such
date as the TFIO Recipient becomes an employee (and with respect to a Dual
Employee, becomes solely an employee) of SpinCo, a SpinCo Parent, a SpinCo
Subsidiary or a SpinCo Affiliate), and SpinCo hereby agrees that ParentCo may
establish new vesting conditions applicable to any SpinCo RSAs held by ParentCo
Employees (including (A) any SpinCo Employee who becomes an employee of
ParentCo, a ParentCo Parent, a ParentCo Subsidiary or a ParentCo Affiliate after
the Distribution Date and (B) any Dual Employee who becomes solely an employee
of ParentCo, a ParentCo Parent, a ParentCo Subsidiary or a ParentCo Affiliate
after the Distribution Date) that are not vested or subject to solely
service-based vesting conditions as of the Distribution Date (or such date as
the TFIO Recipient becomes an employee (and with respect to a Dual Employee,
becomes solely an employee) of ParentCo, a ParentCo Parent, a ParentCo
Subsidiary or a ParentCo Affiliate).

 

(c)                                  Regardless of the holder of a ParentCo RSA,
ParentCo shall be solely responsible for ensuring the collection of the employee
portion of all applicable withholding tax on behalf of the employing entity of
such holder and for ensuring the remittance of such withholding taxes to the
employing entity of such holder.  Regardless of the holder of a SpinCo RSA,
SpinCo shall be solely responsible for ensuring the collection of the employee
portion of all applicable withholding tax on behalf of the employing entity of
such holder and for ensuring the remittance of such withholding taxes to the
employing entity of such holder.

 

(d)                                 Following the Distribution Date, if any
ParentCo RSAs shall fail to vest, regardless of the holder thereof, such
ParentCo RSAs shall be forfeited to ParentCo.  Additionally, any ParentCo RSAs
that are withheld by ParentCo to satisfy the employee portion of applicable
withholding taxes following the Distribution Date shall be retained by ParentCo.
 Following the Distribution Date, if any SpinCo RSAs shall fail to vest,
regardless of the holder thereof, such SpinCo RSAs shall be forfeited to
SpinCo.  Additionally, any SpinCo RSAs that are withheld by SpinCo to satisfy
the employee portion of applicable withholding taxes following the Distribution
Date shall be retained by SpinCo.

 

14

--------------------------------------------------------------------------------


 

5.4                               Cooperation.  Each of the Parties shall
establish an appropriate administration system in order to handle, in an orderly
manner, the exercise, vesting, settlement, expiration and forfeiture of
Post-Distribution ParentCo Options, Post-Distribution ParentCo RSU Awards and
Post-Distribution ParentCo RSAs and the related SpinCo RSAs and the reporting
and withholding requirements applicable to such awards.  Each of the Parties
will work together to unify and consolidate all indicative data and payroll and
employment information on regular timetables and make certain that each
applicable entity’s data and records in respect of such awards are correct and
updated on a timely basis.  The foregoing shall include employment status and
information required for tax withholding/remittance, compliance with trading
windows and compliance with the requirements of the Exchange Act and other
applicable Laws.

 

5.5                               SEC Registration.  The Parties mutually agree
to use commercially reasonable efforts to maintain effective registration
statements with the SEC with respect to the equity awards described in this
Article V, to the extent any such registration statement is required by
applicable Law.

 

ARTICLE VI

 

PERFORMANCE CASH AWARDS

 

6.1                               Treatment of Outstanding ParentCo Performance
Cash Awards.

 

(a)                                 ParentCo and SpinCo shall honor the terms of
any written agreement entered into on or before the Distribution Date between
ParentCo and/or SpinCo and the holder of a TFIO Cash Award with respect to
vesting of such individual’s TFIO Cash Award.

 

(b)                                 Each TFIO Cash Award held by a SpinCo
Employee that is subject to unsatisfied performance-based vesting conditions on
the Distribution Date shall automatically terminate as of the Distribution Date.

 

(c)                                  ParentCo shall be solely responsible for
payment of any TFIO Cash Award that vests prior to the Distribution Date, and
for ensuring the collection of the employee portion of all applicable
withholding tax on behalf of the employing entity of such holder and for
ensuring the remittance of such withholding taxes to the employing entity of
such holder.  SpinCo shall be solely responsible for payment of any TFIO Cash
Award held by a SpinCo Employee that vests after the Distribution Date
(including any SpinCo Employee who becomes an employee or consultant of
ParentCo, a ParentCo Parent, a ParentCo Subsidiary or a ParentCo Affiliate after
the Distribution Date), and for ensuring the collection of the employee portion
of all applicable withholding tax on behalf of the employing entity of such
holder and for ensuring the remittance of such withholding taxes to the
employing entity of such holder.

 

ARTICLE VII

 

ADDITIONAL COMPENSATION MATTERS

 

7.1                               ParentCo Severance Plans.  Effective as of the
Distribution Date, SpinCo Employees, other than any SpinCo Employees that are
Dual Employees, shall no longer be eligible to participate in the
Theravance, Inc. Change in Control Severance Plan and the

 

15

--------------------------------------------------------------------------------


 

Theravance, Inc. 2009 Change in Control Severance Plan.  The Parties acknowledge
and agree that the transactions contemplated by this Agreement or the Separation
Agreement do not constitute a “change in control” under either such plan. 
Neither the transfer of a SpinCo Employee’s employment to SpinCo nor the
transactions contemplated by this Agreement or the Separation Agreement shall
constitute an “involuntary termination” under either such plan.

 

7.2                               Workers’ Compensation Liabilities.  Except as
provided in Section 4.1(e)(i), all workers’ compensation Liabilities relating
to, arising out of, or resulting from any claim that results from an accident,
incident or event occurring, or from an occupational disease which becomes
manifest, at, before or after the Distribution Date by (i) any ParentCo Employee
or Former ParentCo Employee shall be retained by ParentCo, and (ii) by any
SpinCo Employee or Former SpinCo Employee shall be assumed by SpinCo.

 

7.3                               Director Programs; Director Fees.  ParentCo
shall retain responsibility for the payment of any fees payable in respect of
service on the ParentCo Board of Directors that are payable but not yet paid as
of the Distribution Date, and SpinCo shall not have any responsibility for any
such payments.  After the Distribution Date, ParentCo and SpinCo will each be
responsible for the fees and expenses of their respective Boards of Directors.

 

7.4                               Certain Payroll Matters.  In the case of an
individual who transfers employment on the Distribution Date from ParentCo to
SpinCo, SpinCo shall be responsible for paying the entire payroll amount due to
such individual for the first payroll cycle ending after the Distribution Date
and for satisfying all applicable tax reporting and withholding requirements in
respect of such payment; provided, that, ParentCo shall reimburse SpinCo for the
gross amount of the payroll payment (i.e., including any applicable deductions)
and for all tax withholdings remitted in respect of such portion of the payroll
period ending on the Distribution Date.  ParentCo shall be entitled to the
benefit of any tax deduction in respect of its payment (by reimbursement to
SpinCo) for the portion of the payroll period ending on the Distribution Date.

 

ARTICLE VIII

 

INDEMNIFICATION

 

8.1                               Indemnification by SpinCo.  SpinCo hereby
agrees to indemnify, defend and hold harmless ParentCo from and against any and
all claims, losses, demands, liabilities, costs and expenses (including
reasonable attorneys’ fees and costs and expenses related thereto) suffered or
incurred by ParentCo as a result of, or in connection with, a breach of this
Agreement by SpinCo.

 

8.2                               Indemnification by ParentCo.  ParentCo hereby
agrees to indemnify, defend and hold harmless SpinCo from and against any and
all claims, losses, demands, liabilities, costs and expenses (including
reasonable attorney’s fees and costs and expenses related thereto) suffered or
incurred by SpinCo as a result of, or in connection with, a breach of this
Agreement by ParentCo.

 

8.3                               Procedures.  Any claim for indemnification
under this ARTICLE VIII shall be governed by, and be subject to, the provisions
of Article V of the Separation Agreement, which

 

16

--------------------------------------------------------------------------------


 

provisions are hereby incorporated by reference into this Agreement and any
references to “Agreement” in such Article V as incorporated herein shall be
deemed to be references to this Agreement.

 

ARTICLE IX

 

GENERAL AND ADMINISTRATIVE

 

9.1                               Sharing of Information.  ParentCo and SpinCo
(acting directly or through their respective Affiliates) shall provide to each
other and their respective agents and vendors all information as the other may
reasonably request to enable the requesting Party to administer efficiently and
accurately each of its Benefit Plans, to timely and accurately comply with and
report under Section 14 of the Exchange Act and to determine the scope of, as
well as fulfill, its obligations under this Agreement.  Such information shall,
to the extent reasonably practicable, be provided in the format and at the times
and places requested, but in no event shall the Party providing such information
be obligated to incur any out-of-pocket expenses not reimbursed by the Party
making such request or make such information available outside of its normal
business hours and premises.  Any information shared or exchanged pursuant to
this Agreement shall be subject to the confidentiality requirements set forth in
the Separation Agreement.  The Parties also hereby agree to enter into any
business associate agreements that may be required for the sharing of any
information pursuant to this Agreement to comply with the requirements of HIPAA.

 

9.2                               Reasonable Efforts/Cooperation.  Each of the
Parties hereto will use its reasonable best efforts to promptly take, or cause
to be taken, all actions and to do, or cause to be done, all things necessary,
proper or advisable under applicable Laws and regulations to consummate the
transactions contemplated by this Agreement, including adopting plans or plan
amendments.  Each of the Parties hereto shall cooperate fully on any issue
relating to the transactions contemplated by this Agreement for which the other
Party seeks a determination letter or private letter ruling from the Internal
Revenue Service, an advisory opinion from the Department of Labor or any other
filing, consent or governmental approval.

 

9.3                               Employer Rights.  Nothing in this Agreement
shall prohibit any Party or any of their respective Affiliates from amending,
modifying or terminating any of their respective Benefit Plans at any time
within their sole discretion.

 

9.4                               Effect on Employment.  Except as expressly
provided in this Agreement, the occurrence of the Distribution alone shall not
cause any employee to be deemed to have incurred a termination of employment,
which entitles such individual to the commencement of benefits under any of the
ParentCo Benefit Plans.  Furthermore, nothing in this Agreement is intended to
confer upon any employee or former employee of ParentCo, SpinCo or any of their
respective Affiliates any right to continued employment, or any recall or
similar rights to an individual on layoff or any type of approved leave.

 

9.5                               Consent of Third Parties.  If any provision of
this Agreement is dependent on the consent of any Third Party and such consent
is withheld, the Parties hereto shall use their reasonable best efforts to
implement the applicable provisions of this Agreement to the fullest

 

17

--------------------------------------------------------------------------------


 

extent practicable.  If any provision of this Agreement cannot be implemented
due to the failure of such Third Party to consent, the Parties hereto shall
negotiate in good faith to implement the provision (as applicable) in a mutually
satisfactory manner.

 

9.6                               Access to Employees.  Following the
Distribution Date, ParentCo and SpinCo shall, or shall cause each of their
respective Affiliates to, make available to each other those of their employees
who may reasonably be needed in order to defend or prosecute any legal or
administrative action (other than a legal action between or among any of the
Parties) to which any employee, director or Benefit Plan of the ParentCo Group
or SpinCo Group is a party and which relates to their respective Benefit Plans
prior to the Distribution.  The Party to whom an employee is made available in
accordance with this Section 9.6 shall pay or reimburse the other Party for all
reasonable expenses which may be incurred by such employee in connection
therewith, including all reasonable travel, lodging, and meal expenses, but
excluding any amount for such employee’s time spent in connection herewith.  Any
such reimbursement by one Party to the other shall be made within 90 days of the
date on which the Party seeking reimbursement provides the reimbursing Party
with documentation of such expenses that is reasonably acceptable to the
reimbursing Party.

 

9.7                               Beneficiary Designation/Release of
Information/Right to Reimbursement.  To the extent permitted by applicable Law,
including, without limitation, the privacy and security requirements of HIPAA,
and except as otherwise provided for in this Agreement, all beneficiary
designations, authorizations for the release of information and rights to
reimbursement made by or relating to SpinCo Participants under ParentCo Benefit
Plans shall be transferred to and be in full force and effect under the
corresponding SpinCo Benefit Plans and ParentCo Benefit Plans until such
beneficiary designations, authorizations or rights are replaced or revoked by,
or no longer apply, to the relevant SpinCo Participant.

 

9.8                               GSK Agreements.  Notwithstanding any other
provision contained herein, ParentCo shall not take, and shall cause its
Affiliates and its and its Affiliates’ officers, directors, employees, agents
and representatives (collectively, “Representatives”) not to, (or omit to take)
any action (including, without limitation, the disclosure of any information to
SpinCo or any of its Representatives), that is or would be reasonably expected
to result in a breach or violation of, or be in conflict with, any ParentCo
confidentiality obligation to GSK under the Collaboration Agreement and/or the
Strategic Alliance Agreement.  To the extent that SpinCo or any of its
Representatives becomes aware or believes that it has or may have received from
ParentCo or any of its Representatives Confidential Information (as defined in
the Collaboration Agreement or the Strategic Alliance Agreement) of GSK, it will
promptly notify ParentCo in writing, will follow any reasonable instructions
from ParentCo with respect to the return or destruction of such information, and
will not use or disclose such information unless ParentCo confirms that it is
not Confidential Information (as defined in the Collaboration Agreement or the
Strategic Alliance Agreement) of GSK.  Each party agrees and understands that
monetary damages would not adequately compensate the non-breaching party for a
breach of this Section 9.8, that this Section 9.8 shall, to the fullest extent
permitted by law, be specifically enforceable, and that any breach or threatened
breach of this Section 9.8 shall be the proper subject of a temporary or
permanent injunction or restraining order.  Further, ParentCo and SpinCo waive,
to the fullest extent permitted by law, any claim or defense that there is an
adequate remedy at law for such breach or threatened breach.  Notwithstanding
any other provision contained herein, SpinCo

 

18

--------------------------------------------------------------------------------


 

acknowledges and agrees that it has no rights to any non-public information
under the Collaboration Agreement and/or the Strategic Alliance Agreement, the
disclosure of which by ParentCo or any of its Representatives to SpinCo or any
of its Representatives is or would be reasonably expected to result in a breach
or violation of, or be in conflict with, any ParentCo confidentiality obligation
to GSK under the Collaboration Agreement and/or the Strategic Alliance
Agreement.  Notwithstanding anything else to the contrary, in the event of any
conflict between this Section 9.8, or any covenant, right, agreement, obligation
or duty of ParentCo or SpinCo (or any of their respective Representatives) under
this Section 9.8, on the one hand, and any other provision of this Agreement, or
any attachment hereto or any covenant, right, agreement, obligation or duty of
ParentCo or SpinCo (or any of their respective Representatives) thereunder, on
the other hand, this Section 9.8 shall govern and supersede such other
provision, attachment, covenant, agreement, obligation or duty. Each party will
be liable for breach of this Section 9.8 by any of its Representatives.

 

ARTICLE X

 

MISCELLANEOUS

 

10.1                        Effect If Certain Events Do Not Occur. 
Notwithstanding anything in this Agreement to the contrary, if the Separation
Agreement is terminated prior to the Effective Time, then all actions and events
that are, under this Agreement, to be taken or occur effective prior to, as of
or following the Distribution Date, or otherwise in connection with the
Separation, shall not be taken or occur except to the extent specifically agreed
to in writing by ParentCo on the one hand and SpinCo on the other hand and no
Party shall have any Liability or further obligation to any other Party under
this Agreement.

 

10.2                        Relationship of Parties.  Nothing in this Agreement
shall be deemed or construed by the Parties or any Third Party as creating the
relationship of principal and agent, partnership or joint venture between or
among the Parties, it being understood and agreed that no provision contained
herein, and no act of the Parties, shall be deemed to create any relationship
between or among the Parties other than the relationship set forth herein.

 

10.3                        Subsidiaries.  Each of the Parties shall cause to be
performed all actions, agreements and obligations set forth herein to be
performed by any Subsidiary or Affiliate of such Party or by any entity that
becomes a Subsidiary or Affiliate of such Party on and after the Distribution
Date.  The Parties acknowledge that certain actions, agreements and obligations
that certain of their Affiliates and Subsidiaries may be required to perform in
connection with the performance of the Parties obligations under this Agreement
may require governmental approval under applicable Law, and therefore agree that
performance of such actions, agreements and obligations is subject to the
receipt of all such necessary governmental approvals, which governmental
approvals each Party shall, and shall cause the members of its respective
ParentCo Group or SpinCo Group, as applicable, to use its reasonable best
efforts to obtain.

 

10.4                        Notices.  All notices, requests, claims, demands and
other communications under this Agreement shall be in writing and shall be
deemed to be duly given when (a) delivered in person or (b) deposited in the
United States mail or private express mail, postage prepaid, addressed as
follows:

 

19

--------------------------------------------------------------------------------


 

To ParentCo:

 

Theravance, Inc.

Attention: General Counsel

951 Gateway Boulevard

South San Francisco, CA 94080

Facsimile: 650-238-9601

 

To SpinCo:

 

Theravance Biopharma, Inc.

c/o Theravance Biopharma US, Inc.

Attention: General Counsel

901 Gateway Boulevard

South San Francisco, CA 94080

Facsimile: 650-808-6095

 

with a copy to: (not to constitute notice)

 

Gunderson Dettmer Stough Villeneuve

Franklin & Hachigian, LLP

Attention: David T. Young and Brooks Stough

1200 Seaport Boulevard

Redwood City, CA 94063

Facsimile: 650-321-2800

 

Either Party may, by notice to the other Party, change the address to which such
notices are to be given.

 

10.5                        Entire Agreement.  This Agreement, the Separation
Agreement, and all other agreements, instruments, understandings, assignments or
other arrangements entered into between the Parties in connection with the
Separation, including the exhibits and schedules thereto, contain the entire
agreement between the Parties with respect to the subject matter hereof and
shall supersede all previous agreements, negotiations, discussions, writings,
understandings, commitments and conversations with respect to such subject
matter and there are no agreements or understandings between the Parties other
than those set forth or referred to herein or therein.  In the event of any
conflict between the terms and conditions of this Agreement and the terms and
conditions of the Separation Agreement, the terms and conditions of this
Agreement (including amendments thereto) shall control.

 

10.6                        Waivers.  The failure of any Party to require strict
performance by the other Party of any provision in this Agreement will not waive
or diminish that Party’s right to demand strict performance thereafter of that
or any other provision hereof.

 

10.7                        Governing Law.  This Agreement shall be governed by
and construed and interpreted in accordance with the laws of the State of
Delaware, irrespective of the choice of

 

20

--------------------------------------------------------------------------------


 

laws principles of the State of Delaware as to all matters, including matters of
validity, construction, effect, enforceability, performance and remedies.

 

10.8                        Counterparts.  This Agreement may be executed in
more than one counterparts, each of which shall be considered one and the same
agreement, and shall become effective when each counterpart has been signed by
each of the Parties and delivered to the other Parties.  Execution of this
Agreement or any other documents pursuant to this Agreement by facsimile or
other electronic copy of a signature shall be deemed to be, and shall have the
same effect as, executed by an original signature.

 

10.9                        Severability.  If any provision of this Agreement is
determined by a court of competent jurisdiction to be invalid, void or
unenforceable, the remaining provisions hereof, or the application of such
provision to Persons or circumstances or in jurisdictions other than those as to
which it has been held invalid or unenforceable, shall remain in full force and
effect and shall in no way be affected, impaired or invalidated thereby, so long
as the economic or legal substance of the transactions contemplated hereby or
thereby, as the case may be, is not affected in any manner adverse to any
Party.  Upon such determination, the Parties shall negotiate in good faith in an
effort to agree upon such a suitable and equitable provision to affect the
original intent of the Parties.

 

10.10                 Force Majeure.  No Party (or any Person acting on its
behalf) shall have any liability or responsibility for failure to fulfill any
obligation (other than a payment obligation) under this Agreement so long as and
to the extent to which the fulfillment of such obligation is prevented,
frustrated, hindered or delayed as a consequence of circumstances of force
majeure.  A Party claiming the benefit of this provision shall, as soon as
reasonably practicable after the occurrence of any such event: (a) notify the
other Party of the nature and extent of any such force majeure condition and
(b) use due diligence to remove any such causes and resume performance under
this Agreement as soon as reasonably practicable.

 

10.11                 Authorization.  Each of the Parties hereby represents and
warrants that it has the power and authority to execute, deliver and perform
this Agreement, that this Agreement has been duly authorized by all necessary
corporate action on the part of such Party, that this Agreement constitutes a
legal, valid and binding obligation of each such Party and that the execution,
delivery and performance of this Agreement by such Party does not contravene or
conflict with any provision of law or of its charter or bylaws or any material
agreement, instrument or order binding on such Party.

 

10.12                 No Third Party Beneficiaries.  The provisions of this
Agreement are solely for the benefit of the Parties and are not intended to
confer upon any Person except the Parties any rights or remedies hereunder. 
There are no Third Party beneficiaries of this Agreement and this Agreement
shall not provide any Third Party, including, without limitation, any current or
former employee or director of either Party, with any remedy, claim, liability,
reimbursement, claim of action or other right in excess of those existing
without reference to this Agreement.

 

10.13                 Construction.  The Parties have participated jointly in
the negotiation and drafting of this Agreement.  This Agreement shall be
construed without regard to any presumption or rule

 

21

--------------------------------------------------------------------------------


 

requiring construction or interpretation against the party drafting or causing
any instrument to be drafted.

 

10.14                 Separation Agreement.  To the extent not inconsistent with
any specific term of this Agreement, the provisions of the Separation Agreement
shall apply in relevant part to this Agreement, including Section 7.1
(Confidentiality), Article IX (Dispute Resolution), Article XI (Termination),
Section 12.2 (Assignability), Section 12.10 (Specific Performance),
Section 12.11 (Waiver of Jury Trial), Section 12.12 (Amendments) and
Section 12.14 (Construction).

 

[Remainder of Page Intentionally Left Blank]

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Employee Matters Agreement to
be duly executed as of the day and year first above written.

 

 

THERAVANCE, INC.

 

 

 

 

 

By:

/s/ Michael W. Aguiar

 

 

Name:

Michael W. Aguiar

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

THERAVANCE BIOPHARMA, INC.

 

 

 

 

 

 

 

By:

/s/ Rick E Winningham

 

 

Name:

Rick E Winningham

 

 

Title:

Chief Executive Officer

 

[SIGNATURE PAGE TO EMPLOYEE MATTERS AGREEMENT]

 

--------------------------------------------------------------------------------